PER CURIAM.
The to commissions the sale of personal property, in an amount for which the plaintiff has been awarded judgment, was made on behalf of the defendant by an individual whose agency was clearly established by the' evidence. The objections taken by the appellant to the reception of the assumed agent’s testimony were properly overruled, since, while the fact of agency may not be proven by the alleged agent’s declarations to witnesses, his own testimony to the fact is competent.
Judgment affirmed, with costs.